DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Claim Objections
	Applicant’s claim amendments dated September 23, 2022 have successfully overcome the previous claim objections.

II.	Previous Claim Rejections under 35 U.S.C. § 112
Applicant’s claim amendments dated September 23, 2022 have successfully overcome the previous claim rejections under 35 U.S.C. § 112.

III.	Previous Claim Rejections under 35 U.S.C. § 101
	Applicant’s arguments concerning the previous § 101 rejections have been fully considered but are not persuasive. Applicant argues that the claims integrate the otherwise mental process into a practical application because it amounts to an improvement in computer functionality. The Examiner respectfully disagrees. The claims here merely involve generic computing technology to carry out an otherwise abstract, mental process that would seemingly solve the same “problem” even if carried out manually without a computer. Claim 10, for instance, doesn’t recite any technology or computer at all, but rather recites a sequence of abstract steps that could be carried out by the mind, and yet presumably would achieve the same benefit (or solve the same problem) even without involving any computer. The other claims do not differ significantly since even though they may recite highly generic computing technology, that technology is merely used to carry out the otherwise mental steps (e.g. presumably for the well-known benefits of using a modern computing system including automation and speed). The claims do not appear to change the functionality of the computer or technology in any way. As such, the § 101 rejections are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  More specifically, claims 1-5 and 8-11 are directed to the mental process (i.e. abstract idea) of acquiring and processing health data, without significantly more.
As discussed in MPEP § 2106(III), subject matter eligibility is determined using a sequence of eligibility “steps.” “Step 1” of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. See MPEP § 2106.04. 
In the context of the flowchart in MPEP § 2106, subsection III, Step 1 determines whether: 
• The claim as a whole does not fall within any statutory category (Step 1: NO) and thus is non-statutory, warranting a rejection for failure to claim statutory subject matter; or
• The claim as a whole falls within one or more statutory categories (Step 1: YES), and thus must be further analyzed to determine whether it qualifies as eligible at Pathway A or requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.

Here, all of Applicant’s claims are clearly directed to either a process (i.e. “method”) or to a machine (e.g. “system,” “non-transitory computer readable medium”) and there is no self-evident eligibility, thus the analysis of Step 1 (YES) concludes with proceeding to Step 2A.
It is noted that Step 2A above has been further revised (“Revised Step 2A”) and is now a two-prong inquiry, as discussed in MPEP § 2106.04(II).
Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1349, 111 USPQ2d 1717, 1720 (Fed. Cir. 2014);
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data manipulation carried out in Applicant’s claims are akin to a mental process because they are the type of calculations that could theoretically be carried out mentally (e.g. by a doctor or other user), but are merely implemented using generic processing technology (presumably for the benefits of increased processing speed, convenience, accuracy, etc.). As discussed in MPEP § 2106.04(a)(2)(III), the “mental process” category of abstract ideas applies both (1) to steps actually carried out mentally, as well as (2) the types of processes that could be carried out mentally (or with a physical aid such as pen and paper), but are instead carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two (if the claim recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application) the claims here do not integrate the abstract idea into a practical application because the claims are directed to a particular algorithm which performs basic calculations on collected data, the algorithm being implemented on generic, already well-known technology. The following are relevant examples of similar limitations which courts have found not to constitute improvements to computers or improvements to other technology or technical field:
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

Furthermore, although the claims here only mention acquiring the bioinformation in very generic terms, it is nevertheless noted that merely collecting the necessary data (e.g. using known, generic sensors or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g) for examples, some of which include:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).

It must be considered that the fundamental data collection and processing steps performed by Applicant’s claimed invention could theoretically be carried out manually by a person. For instance, a diagnostician could easily evaluate one or more physiological parameters (“bioinformation” as claimed here) of a patient, identify outliers and calculate an outlier ratio, calculate average(s) based on the remaining data after outliers are removed, and correct/replace the outliers based on those averages. Applicant’s invention is thus essentially a computer-implemented automation of an otherwise mental diagnostic process. There is no “improvement” to the technology being used because, in fact, Applicant’s claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant’s claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known generic processing circuitry is used to perform data calculations/comparisons, etc. Applicant’s invention does not otherwise result in improved performance of the processing circuitry, etc.
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and collecting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B, in addition to the relevant discussion in Step 2A, prong two above, please note, as explained in MPEP § 2106.05(I)(A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))

As noted above, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to “significantly more”) and collecting the data required to carried out the abstract idea, which amounts to insignificant extra-solution activity and is also insufficient to amount to significantly more. The claims do not otherwise include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices, specifically a generic memory and processor, both of which are plainly well-known and routinely used in the medical diagnostic arts (among virtually all other arts). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Stadler ‘732: see Col. 18 lines 22-24: “The outliers occurred rarely and were replaced by linear interpolation between neighboring non-outlier points.”
Bharmi ‘410: see Col. 10 lines 14-18: “Various methods e.g. running average, filters, or percentile-based outlier removal methods can be used to remove outliers from the data and replace the removed data with, e.g., the current running average of the IEGM feature value.”
Lerner ‘968: see Para. [0101]: “Outliers can removed to improve tracking. In some cases, outliers can be replaced with a more reasonable value, e.g., the average of previous and/or subsequent interval information.”
Dempfle ‘165: see Para. [0191]: “For instance, outlier values may be removed, the heart rate at a certain time may be expressed as a five-second moving average, short gaps may be filled by writing forward the value preceding the noval cell, and HOPs may be overcome by linear interpolation using the points before and after the HOP.”
Jones ‘490: see Para. [1688]: “… obtains a second subset of recent data by interpolating the first subset of recent data. For example, ingestible device 65100 may interpolate the first subset of data in order to generate a second subset of data with a sufficient number of data points (e.g., data points spaced every 0.5 seconds or greater). In some embodiments, this may enable ingestible device 65100 to also replace any outlier data points that may have been removed as part of applying the window filter at 65906.”
Lee ‘751: see Para. [0107]: “Alternatively, the processor 810 may correct the outlier value of a certain time point using an average or intermediate value of normal values (e.g., normal estimates of the bio-information or corrected values of outlier values or corrected values of missing values) of a preceding and a subsequent time points, or an average or intermediate value of weighted normal values of a preceding and a subsequent time points, but the values to be used in correction are not particularly limited to the these examples.”
Forbes ‘308: see Col. 7 line 66 through Col. 8 line 30;
Axelrod ‘521: see Paras. [0010] and [0118].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792